DETAILED ACTION
Papers filed on 12/29/20 have been received.  The Information Disclosure Statement has been considered on the merits.   Claims 1-20 are present for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, line 7 and lines 9-10, the recitations “the command/address signal” are vague.   Is it the external command/address signals in line 3? Or an internal command/address signals generated by the first amplifier in line 3?   
Claims 9-14 are rejected for incorporating the limitations of claim 8.

Allowable Subject Matter
Claims 1-7 and 15-20 are allowed.
Claims 8-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest a single memory chip, comprising: a plurality of memory banks; a command interface configured to receive a clock signal and command/address signals provided externally, the command interface including a first flip-flop configured to capture the command/address signals using the clock signal; a command decoder configured to provide an internal command signal responsive to the command/address signals captured by the first flip-flop; I/O pins receiving data bits; a data strobe pin receiving an external DQS signal; an I/O interface coupled to the I/O pins and the data strobe pin, the I/O interface configured to divide the external DQS signal into four half-frequency signals of multiple phases, and the four half-frequency signals are transitioning high when a corresponding rising edge or falling edge of the external DQS signal is received; and a second flip-flop configured to clock the internal command signal using the one of the four half-frequency signals to output a signal that indicates when to start counting data bits.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oh et al. (U.S. Patent 10,692,555) discloses a write command synchronized with a main clock signal and data synchronized with a data clock signal are received from outside of the semiconductor memory device, the data is stored in the memory cell array based on a frequency-divided data clock signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/22/21

/SON L MAI/Primary Examiner, Art Unit 2827